 



Exhibit 10.35.4
New York, New York
As of November 10, 2006
GUARANTY OF RECOURSE OBLIGATIONS OF BORROWER
     FOR VALUE RECEIVED, and to induce BANK OF AMERICA, N.A., a national banking
association, having an address at Hearst Tower, 214 North Tryon Street,
Charlotte, North Carolina 28255 (“Lender”), to lend to FELCOR/JPM HOTELS,
L.L.C., a Delaware limited liability company, and DJONT/JPM LEASING, L.L.C., a
Delaware limited liability company, each having its principal place of business
at c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway,
Suite 1300, Irving, Texas 75062 (individually and collectively, as the context
may require, “Borrower”), the principal sum of TWO HUNDRED FIFTY MILLION AND
00/100 DOLLARS ($250,000,000.00) (the “Loan”), advanced pursuant to that certain
Loan Agreement, dated as of the date hereof, between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by the Note (as defined in the
Loan Agreement) and the other Loan Documents (as defined in the Loan Agreement).
All capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.
     The undersigned, FELCOR LODGING LIMITED PARTNERSHIP, a Delaware limited
partnership, having its principal place of business at c/o Felcor Lodging Trust
Incorporated, 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75062
(hereinafter referred to as “Guarantor”) hereby absolutely and unconditionally
guarantees to Lender the prompt and unconditional payment of the Guaranteed
Recourse Obligations of Borrower (as hereinafter defined).
     It is expressly understood and agreed that this is a continuing guaranty
and that the obligations of Guarantor hereunder are and shall be absolute under
any and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.
     The term “Debt” as used in this Guaranty of Recourse Obligations of
Borrower (this “Guaranty”) shall mean the principal sum evidenced by the Note
and secured by the Security Instruments, or so much thereof as may be
outstanding from time to time, together with interest thereon at the rate of
interest specified in the Note, and all other sums other than principal or
interest which may or shall become due and payable pursuant to the provisions of
the Note, the Loan Agreement, or the other Loan Documents.
     The term “Guaranteed Recourse Obligations of Borrower” as used in this
Guaranty shall mean all obligations and liabilities of Borrower for which
Borrower shall be personally liable pursuant to the Note, the Loan Agreement, or
the other Loan Documents.
     Any indebtedness of Borrower to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such

 



--------------------------------------------------------------------------------



 



indebtedness is, hereby deferred, postponed and subordinated to the prior
payment in full of the Debt. Until payment in full of the Debt (and including
interest accruing on the Note after the commencement of a proceeding by or
against Borrower under the Bankruptcy Code and the regulations adopted and
promulgated pursuant thereto, which interest the parties agree shall remain a
claim that is prior and superior to any claim of Guarantor notwithstanding any
contrary practice, custom or ruling in cases under the Bankruptcy Code
generally), Guarantor agrees not to accept any payment or satisfaction of any
kind of indebtedness of Borrower to Guarantor and hereby assigns such
indebtedness to Lender, including the right to file proof of claim and to vote
thereon in connection with any such proceeding under the Bankruptcy Code,
including the right to vote on any plan of reorganization. Further, if Guarantor
shall comprise more than one person, firm or corporation, Guarantor agrees that
until such payment in full of the Debt, (a) no one of them shall accept payment
from the others by way of contribution on account of any payment made hereunder
by such party to Lender, (b) no one of them will take any action to exercise or
enforce any rights to such contribution, and (c) if any of Guarantor should
receive any payment, satisfaction or security for any indebtedness of Borrower
to any of Guarantor or for any contribution by the others of Guarantor for
payment made hereunder by the recipient to Lender, the same shall be delivered
to Lender in the form received, endorsed or assigned as may be appropriate for
application on account of, or as security for, the Debt, and until so delivered,
shall be held in trust for Lender as security for the Debt.
     Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that such reimbursement is not made by Borrower,
for all expenses (including counsel fees and disbursements) incurred by Lender
in connection with the collection of the Guaranteed Recourse Obligations of
Borrower or any portion thereof or with the enforcement of this Guaranty.
     Subject to the terms of the Loan Agreement, all monies available to Lender
for application in payment or reduction of the Debt may be applied by Lender in
such manner and in such amounts and at such time or times and in such order and
priority as Lender may see fit to the payment or reduction of such portion of
the Debt as Lender may elect.
     Guarantor hereby waives notice of the acceptance hereof, presentment,
demand for payment, protest, notice of protest, or any and all notice of
non-payment, non-performance or non-observance, or other proof, or notice or
demand, whereby to charge Guarantor therefor.
     Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired (a) by reason of the assertion by Lender of any rights or remedies
which it may have under or with respect to either the Note, the Loan Agreement,
or the other Loan Documents, against any person obligated thereunder or the
Properties covered under the Loan Agreement, or (b) by reason of any failure to
file or record any of such instruments or to take or perfect any security
intended to be provided thereby, or (c) by reason of the release of any of the
Properties covered under the Loan Agreement or other collateral for the Loan, or
(d) by reason of Lender’s failure to exercise, or delay in exercising, any such
right or remedy or any right or remedy Lender may have hereunder or in respect
to this Guaranty, or (e) by reason of the commencement of a case under the
Bankruptcy Code by or against any person obligated under the Note, the Loan
Agreement or the other Loan Documents, or the death of any Guarantor, or (f) by
reason of any transfer or

2



--------------------------------------------------------------------------------



 



assignment of the Loan by Lender or (g) by reason of any payment made on the
Debt or any other indebtedness arising under the Note, the Loan Agreement, or
the other Loan Documents, whether made by Borrower or Guarantor or any other
person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Debt, nor shall it have the effect
of reducing the liability of Guarantor hereunder. It is further understood, that
if Borrower shall have taken advantage of, or be subject to the protection of,
any provision in the Bankruptcy Code, the effect of which is to prevent or delay
Lender from taking any remedial action against Borrower, including the exercise
of any option Lender has to declare the Debt due and payable on the happening of
any default or event by which under the terms of the Note, the Loan Agreement,
or the other Loan Documents, the Debt shall become due and payable, Lender may,
as against Guarantor, nevertheless, declare the Debt due and payable and enforce
any or all of its rights and remedies against Guarantor provided for herein.
     Guarantor further covenants that this Guaranty shall remain and continue in
full force and effect as to any modification, extension or renewal of the Note,
the Loan Agreement, or the other Loan Documents, that Lender shall not be under
a duty to protect, secure or insure any Property covered under the Loan
Agreement, and that other indulgences or forbearance may be granted under any or
all of such documents, all of which may be made, done or suffered without notice
to, or further consent of, Guarantor.
     As a further inducement to Lender to make the Loan and in consideration
thereof, Guarantor further covenants and agrees (a) that in any action or
proceeding brought by Lender against Guarantor on this Guaranty, Guarantor shall
and does hereby waive trial by jury, (b) that the Supreme Court of the State of
New York for the County of New York, or, in a case involving diversity of
citizenship, the United States District Court for the Southern District of New
York, shall have exclusive jurisdiction of any such action or proceeding, and
(c) that service of any summons and complaint or other process in any such
action or proceeding may be made by registered or certified mail directed to
Guarantor at Guarantor’s address set forth above, Guarantor waiving personal
service thereof. Nothing in this Guaranty will be deemed to preclude Lender from
bringing an action or proceeding with respect hereto in any other jurisdiction.
     This is a guaranty of payment and not of collection and upon any default of
Borrower under the Note, the Loan Agreement, or the other Loan Documents, Lender
may, at its option, proceed directly and at once, without notice to Borrower,
against Guarantor to collect and recover the full amount of the liability
hereunder or any portion thereof, without proceeding against Borrower or any
other person, or foreclosing upon, selling, or otherwise disposing of or
collecting or applying against any of the mortgaged property or other collateral
for the Loan. Guarantor hereby waives the pleading of any statute of limitations
as a defense to the obligation hereunder.
     All notices required or permitted hereunder shall be given and shall become
effective as provided in the Loan Agreement. Notices to Guarantor shall be
addressed as follows:

3



--------------------------------------------------------------------------------



 



     
 
  c/o FelCor Lodging Trust Incorporated
545 E. John Carpenter Freeway, Suite 1300
Irving, Texas 75062
Attention: General Counsel
Facsimile No.: (972) 444-4949
 
   
With a copy to:
  Jenkens & Gilchrist, P.C.
1445 Ross Avenue, Suite 3700
Dallas, Texas 75202
Attention: Robert W. Dockery, Esq.
Facsimile No.: (214) 855-4300

     Each reference herein to Lender shall be deemed to include its successors
and assigns, to whose favor the provisions of this Guaranty shall also inure.
Each reference herein to Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.
     If Guarantor is a partnership, the agreements herein contained shall remain
in force and be applicable, notwithstanding any changes in the individuals or
entities comprising the partnership, and the term “Guarantor,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and their partners shall not thereby be released from any liability.
If Guarantor is a corporation, the agreements contained herein shall remain in
full force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation, and the
term “Guarantor” as used herein, shall include any alternative or successor
corporation, but any predecessor corporation shall not be relieved of liability
hereunder. If Guarantor is a limited liability company, the agreements herein
contained shall remain in force and be applicable, notwithstanding any changes
in the members comprising the limited liability company, and the term
“Guarantor” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company and their
members shall not thereby be released from any liability. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such partnership,
corporation or limited liability company which may be set forth in the Loan
Agreement, each Security Instrument or any other Loan Document.)
     Guarantor (and its representative, executing below, if any) has full power,
authority and legal right to execute this Guaranty and to perform all its
obligations under this Guaranty.
     All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Lender.
     This Guaranty may be executed in one or more counterparts by some or all of
the parties hereto, each of which counterparts shall be an original and all of
which together shall constitute a

4



--------------------------------------------------------------------------------



 



single agreement of Guaranty. The failure of any party hereto to execute this
Guaranty, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
     This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
     This Guaranty Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State of New York and shall in all respects be
governed, construed, applied and enforced in accordance with the laws of the
State of New York (other than those conflict of law provisions that would defer
to the substantive laws of another jurisdiction). Without in any way limiting
the preceding choice of law, the parties elect to be governed by New York law in
accordance with and are relying (at least in part) on Section 5-1401 of the
General Obligations Law of the State of New York.
     California State-Specific Waiver. In the event of any inconsistencies
between the terms and conditions that follow and the other terms and conditions
of this Guaranty, the following terms and conditions shall control and be
binding. Guarantor hereby waives:
     (a) Presentment, demand, protest, notice of protests, notice of dishonor
and notices of non-payment and notice of acceptance of this Guaranty;
     (b) The right, if any, to the benefit of or to direct the application of,
any security held by Lender, including the Property; and all rights of
subrogation, any right to enforce any remedy which Guarantor now has or
hereafter may have against Borrower and any right to participate in any security
now or hereafter held by Lender;
     (c) The right to require Lender to proceed against Borrower or to proceed
against any security now or hereafter held by Lender or to pursue any other
remedy in Lender’s power;
     (d) The benefits, if Guarantor is entitled to any benefits, of any
single-action legislation or of any or all anti-deficiency statutes or
regulations or judicial interpretations thereof, including, but not limited to,
any protection which may be afforded Guarantor by California Code of Civil
Procedure Sections 580a, 580b, 580d and 726, and any amendments or modifications
thereto. Guarantor understands and agrees that by waiving the anti-deficiency
protections referred to herein, Guarantor can be held liable for a deficiency
judgment following a non-judicial foreclosure sale (including a non-judicial
foreclosure sale of a purchase money obligation) even if the price paid for the
Property at the non-judicial foreclosure sale is less than the fair value of the
Property; and Guarantor further understands and agrees that Guarantor is waiving
its defense that the price paid for the Property at a judicial foreclosure sale
may not be equal to the fair value of the Property; and Guarantor further
understands and agrees that by Guarantor waiving its right to a fair value
hearing following the foreclosure sale that the Lender can seek a deficiency
against Guarantor up to the entire amount of the sums guaranteed hereby less the
amount paid for the Property at the non-judicial or judicial foreclosure sale;

5



--------------------------------------------------------------------------------



 



     (e) Any right of subrogation which Guarantor may have under California law
to seek reimbursement from Borrower of any sums paid by Guarantor to Lender
pursuant to this Guaranty until the prior full and indefeasible repayment of the
Loan in accordance with the Loan Documents;
     (f) Any estoppel defense arising out of Section 580d of the California Code
of Civil Procedure;
     (g) Any defense arising out of absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against
Borrower or against any security resulting from the exercise or election of any
remedies by Lender, including the exercise of the power of sale under the
Mortgage, and any defense arising by reason of any disability or other defense
of Borrower or by reason of the cessation, from any cause, of the liability of
Borrower;
     (h) The benefit of or right to assert any statue of limitations affecting
Guarantor’s liability hereunder or the enforcement thereof, including but not
limited to the provisions of California Code of Civil Procedure Sections 580a
and 726 that require that any action for a deficiency be brought within three
months after a foreclosure under the Mortgage. Any partial payment by Borrower
or other circumstances which operate to toll any statute of limitations as to
Borrower shall also operate to toll the statute of limitations as to Guarantor;
     (i) Any defense based upon any change in name, location, composition or
structure of Borrower, or any change in the type of business conducted by
Borrower, or any other change in the identity or legal status of Borrower;
     (j) Any defense based upon the failure (if any) of Lender to (i) obtain a
similar guaranty from any other person or entity, or (ii) file a creditor’s
claim in the estate (in administration, bankruptcy or any other proceeding) of
any person;
     (k) Any rights which Guarantor may have under California Civil Code
Sections 2809, 2810, 2819, 2822(a), 2845, 2849, 2850, 2899 and 3433; and
     (l) Without limiting the foregoing, Guarantor waives all rights and
defenses that Guarantor may have because the Borrower’s debt is secured by real
property. This means, among other things:

  (i)   Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by the Borrower.     (ii)   If Lender
forecloses on any real property collateral pledged by the Borrower:

  (A)   The amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

6



--------------------------------------------------------------------------------



 



  (B)   Lender may collect from Guarantor even if Lender, by foreclosing on the
real property collateral, has destroyed any right the Guarantor may have to
collect from the Borrower.

     This is an unconditional and irrevocable waiver of any rights and defenses
the Guarantor may have because the Borrower’s debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
     Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though the election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Guarantor’s rights of subrogation and reimbursement against the Borrower by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise.
[NO FURTHER TEXT ON THIS PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the
date first above set forth.

                      FELCOR LODGING LIMITED PARTNERSHIP, a
Delaware limited partnership    
 
                    By:   FelCor Lodging Trust Incorporated, a                  
        Maryland corporation, its general partner    
 
               
 
      By:   /s/ Jonathan H. Yellen
 
Name: Jonathan H. Yellen
Title: Executive Vice President    

 